Citation Nr: 0802772	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-13 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for herniated lumbar disc with fusion L5-S1.

2.  Entitlement to an initial compensable rating for scars, 
residuals of inguinal hernias.

3.  Entitlement to an initial compensable rating for mild 
synovitis, right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
October 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision by the RO.

The veteran testified at a hearing held at the RO during 
August 2007 before the undersigned Board member.

(The decision below addresses the claim for an initial 
compensable rating for synovitis of the right wrist.  
Consideration of the claims for an initial compensable rating 
for scars, residuals of inguinal hernias, and for an initial 
rating higher than 20 percent for herniated lumbar disc with 
fusion at L5-S1, is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDING OF FACT

The veteran's synovitis of the right wrist is manifested by 
the veteran's subjective report of increasing stiffness and 
pain with use over the course of a day and an inability to do 
heavy exercise such as push-ups; objective medical findings 
showed full range of motion of the right wrist with no pain 
or weakness; the examiner rated the synovitis as mild.





CONCLUSION OF LAW

The criteria for a compensable (10 percent) rating for 
service-connected mild synovitis of the right wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.71, 4.71a, Diagnostic Codes 5020, 
5215 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims of service 
connection, a VCAA notice letter was sent in August 2004, 
prior to the RO's December 2004 decision.  That letter 
informed the veteran of the evidence necessary to establish 
service connection.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was asked to 
send information describing additional evidence for VA to 
obtain, and to send any evidence in his possession that 
pertained to his claims.  

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, the RO has substantiated the veteran's claim by its 
award of service connection and assignment of a rating and 
effective date.  The issue of effective date is not before 
the Board currently.  As to the present claims for a higher 
initial rating, the veteran was provided with comprehensive 
rating information in the February 2006 statement of the case 
(SOC).  Under the circumstances, the Board finds that the 
notice was sufficient for purposes of deciding the present 
appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded VA examinations 
relating to his claims of service connection during September 
2004.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.

II.  The Merits of the Veteran's Claim

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2007).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Synovitis is rated pursuant to Diagnostic Code 5020 which 
provides for rating on limitation of motion of the affected 
part(s).  38 C.F.R. § 4.71a, Diagnostic Code 5020 (2007).  
Therefore, the RO has rated the veteran's synovitis of the 
right wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2007), for limitation of motion of the wrist.  Diagnostic 
Code 5215 assigns a maximum 10 percent rating for limitation 
of dorsiflexion to less than 15 degrees, or limitation of 
palmar flexion in line with forearm. 38 C.F.R. § 4.71a 
(2006).  Further, the normal range of motion for the wrist is 
plantar flexion to 80 degrees and dorsiflexion to 70 degrees 
and ulnar deviation to 40 degrees and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.  A rating higher than 10 
percent is only available under 38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (2007), for ankylosis of the wrist, or on the basis 
of extraschedular considerations.  38 C.F.R. § 3.321 (2007).  
There is no evidence that the veteran's right wrist is 
ankylosed.

In his April 2006 substantive appeal, and in his testimony at 
the August 2007 hearing, the veteran noted that he had 
fractured his right wrist during 1990; it was in a hard cast 
for four weeks, and a soft cast for two weeks.  The wrist was 
sprained a year later.  There was no growth on the wrist, he 
had not been diagnosed with carpal tunnel syndrome; and there 
was no swelling.  It became stiff and painful with use when 
he did typing or writing, and worsened over the course of the 
day.  He was unable to do push-ups.  He is right handed.  

In this case, the record contains a comprehensive report of a 
VA C&P examination of the veteran's wrists with x-rays.  At 
the September 2004 VA C&P examination of both the veteran's 
wrists in connection with his claim of service connection, 
the veteran complained that his wrists were still sore, and 
he could not do push-ups.  Examination, in pertinent part, 
showed slight thickening of the joint on the right wrist; and 
there was no tenderness.  His right wrist easily dorsiflexed 
eighty degrees, palmarflexed seventy degrees, with ninety 
degrees of pronation and supination, and full radial and 
ulnar deviation.  The motions of the wrist were without pain 
and without weakness.  X-rays were negative.  There was no 
evidence of any lack of endurance or lack of coordination 
noted on examination of the right wrist.  The examiner 
diagnosed a mild thickening with a chronic synovitis of the 
right wrist to a mild degree.  He stated that there were no 
other objective findings relating to the wrist; the x-rays 
were negative, and no disability was noted.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an award of a 
compensable rating for the veteran's service-connected mild 
synovitis of the right wrist.  While he may be precluded from 
heavy exercise such as push-ups, by his own testimony in 
August 2007, he is currently able to do fine movements like 
typing and writing, although with some subjective stiffness 
and weakness over the course of a day with more use in any 
activity that requires use of the wrist.  The credible 
medical evidence showed no loss of range of motion in the 
right wrist.  Here, a compensable 10 percent rating is only 
available for limitation of motion (palmar flexion limited in 
line with the forearm, or dorsiflexion less than 15 degrees).  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2007).  The 
veteran's mild synovitis of the right wrist does not meet the 
criteria for a compensable rating, and his claim of increase 
must be denied.  

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a higher initial rating have not been met since 
the time that the veteran was awarded service connection in 
December 2004.  A "staged rating" is not warranted.

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.




ORDER

An initial compensable rating for mild synovitis of the right 
wrist is denied.


REMAND

In his April 2006 substantive appeal, the veteran complained 
that the September 2004 examination of his back in connection 
with his claim of service connection for a herniated lumbar 
disc with fusion at L5-S1 was inadequate for use in 
connection with his claim of increased initial rating.  He 
said that the examiner ordered no x-rays or magnetic 
resonance imaging (MRI) studies, used no goniometer to 
measure range of motion, and conducted no resistance testing 
in connection with range of motion.  At the August 2007 
hearing, the veteran testified that he experienced pain that 
was always there, that having to use his right foot when 
driving exacerbates the pain, that his right foot gets numb, 
that he cannot bend over and has to squat to pick things up, 
that he can walk but not jog, that he has intermittent 
spasms, that he sleeps with pillows under his knees, and that 
he uses pain and muscle relaxant medications.  Upon  review 
of the record, the Board agrees that a remand is needed in 
order to afford the veteran with a more comprehensive 
increase examination of his back.

With regard to the veteran's appeal for an initial 
compensable rating for scars, residuals of inguinal hernias, 
a VA examiner in September 2004 noted that the veteran had a 
right inguinal hernia incision that is 4 inches in length, 
and a left inguinal hernia repair that was done 
laparoscopically with no incision.  The examiner noted that 
examination of the groin revealed no evidence of any 
recurrent hernia.  At that time the veteran complained of 
occasional mild pain from the right side scar.  In his April 
2006 substantive appeal, the veteran complained that the scar 
caused pain that radiated to his testicles and created a 
pulling sensation in his groin area.  He complained about the 
examiner's comment that there was no evidence of recurrent 
hernia, because he had not complained of recurrent hernia.  
However, at the August 2007 hearing, the veteran testified 
that he currently was experiencing symptoms of another right 
side hernia that he could feel, that was causing tenderness 
over the scar area, to the right of the scar, and that it was 
affecting his testicles.  He testified that he would be 
seeking diagnosis and treatment at the Great Lakes Naval 
Hospital the next day.  This raises the issue of whether the 
veteran's complaints are due to a scar that is painful, or 
due to a new hernia that had been developing over a period of 
time.  Therefore, a remand is also needed in order to afford 
the veteran with an increase examination in connection with 
his scars, residuals of inguinal hernias.

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to identify, and 
provide releases for, any relevant 
private treatment records that he wants 
VA to help him obtain.  If he provides 
appropriate releases, or identifies any 
VA treatment, assist him in obtaining the 
records identified by following the 
procedures in 38 C.F.R. § 3.159 (2007).  
The materials obtained, if any, should be 
associated with the claims file.

2.  Obtain all treatment records from the 
Great Lakes Naval Hospital from November 
1, 2004 to the present time and associate 
them with the claims file.

3.  After the foregoing development has 
been completed, schedule the veteran for 
an increase examination by a VA 
orthopedist for examination of his back 
to assess the current severity of his 
service-connected herniated lumbar disc 
with fusion at L5-S1.  Forward the claims 
file to the examiner.  The examiner's 
report must specifically note that the 
claims file was reviewed.  All 
appropriate diagnostic tests should be 
conducted.  All appropriate ranges of 
motion should be provided, including the 
measurement of any limitations due to 
pain, weakness, or fatigability (DeLuca).  
The examiner should provide a detailed 
rationale for his/her opinions.  

4.  Also schedule the veteran for an 
examination by an appropriate VA 
specialist to assess the current severity 
of his service-connected scars, residuals 
of inguinal hernias.  Forward the claims 
file to the examiner.  The examiner's 
report must specifically note that the 
claims file was reviewed.  All 
appropriate diagnostic tests should be 
conducted.  A complete description of the 
scar(s) should be provided, as 
appropriate pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 to 7805.  
If there is limitation of motion 
affecting a body part due to the scar(s), 
all appropriate ranges of motion should 
be provided, including the measurement of 
any limitations due to pain, weakness, or 
fatigability (DeLuca).  The examiner 
should comment on whether any pain is due 
to the scars or to recurrent hernia.  The 
examiner should provide a detailed 
rationale for his/her opinions.  

5.  The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

6.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 




________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007). 



 Department of Veterans Affairs


